DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9 in the reply filed on January 7, 2022 is acknowledged.
Claims 10-12 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 7, 2022.
Specification
The disclosure is objected to because of the following informalities: undefined acronym “ADS” (page 7, line 24).  
Appropriate correction is required.
Claim Objections
Claim 5 is objected to because of the following informalities: “the first adjacent sub-pixel unit” should read “the first sub-pixel unit” (line 3).  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (CN 107065369 A).
Regarding claim 1, Wang shows in Figs. 1, 4 (see annotated Fig. 1 below) and related text an array substrate ([0022] and [0025] of the attached English machine translation), comprising: 
a substrate 1 ([0029], line 1), 
a plurality of sub-pixel units on the substrate ([0039], lines 1-3), and 
a wire 5 and a first conductive light-blocking pattern 2 (e.g., the one immediately to the left of the middle data signal line 5) between two adjacent sub-pixel units of the plurality of sub-pixel units ([0029], line 1 and [0031], line 1), 
wherein the first conductive light-blocking pattern is electrically insulated (by insulation layer 3) from the wire ([0030], line 1 and [0039], lines 7-8), and the first conductive light-blocking pattern comprises two first regions A and B, orthographic projections of the two first regions on the substrate overlap with an orthographic projection of the wire on the substrate ([0039], lines 8-12 and [0040], lines 7-13).

    PNG
    media_image1.png
    791
    950
    media_image1.png
    Greyscale

Regarding claim 9, Wang discloses a display device, comprising the array substrate according to claim 1 ([0069]-[0070]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN 107065369 A) in view of Heo et al. (KR 20130015992 A).
Regarding claim 2, Wang discloses substantially the entire claimed invention, as applied to claim 1 above, including each of the plurality of sub-pixel units comprises a common electrode (Figs. 1, 4; [0040], lines 13-16 and [0041], lines 5-7).
Wang does not disclose the common electrode comprises a plurality of strip electrodes arranged at intervals and electrically connected to each other, extension directions of the plurality of strip electrodes are the same as an extension direction of the wire, and the first conductive light-blocking pattern is electrically connected to one of the plurality of strip electrodes closest to the wire.

    PNG
    media_image2.png
    686
    696
    media_image2.png
    Greyscale
Heo teaches in Fig. 1 and related text the common electrode 136a/136b comprises a plurality of strip electrodes 136b arranged at intervals and electrically connected to each other ([0032], lines 1-3 of attached English machine translation), extension directions of the plurality of strip electrodes are the same as an extension direction of the wire 104 ([0026], line 2), and the first conductive light-blocking pattern 134b is electrically connected (by pad part 138 and via hole 138a) to one of the plurality of strip electrodes closest to the wire ([0032], lines 6-8 and [0035], lines 5-7 and 11-14; note: although Heo does not explicitly designate its second common line 134b as a conductive light-blocking pattern, it 
Wang and Heo are analogous art because they both are directed to array substrates for display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Wang with the specified features of Heo because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Wang’s array substrate to form the common electrode to comprise a plurality of strip electrodes arranged at intervals and electrically connected to each other, extension directions of the plurality of strip electrodes are the same as an extension direction of the wire, and the first conductive light-blocking pattern is electrically connected to one of the plurality of strip electrodes closest to the wire, as taught by Heo, in order to use the first conductive light-blocking pattern to deliver a common voltage (Vcom) to the common electrode (Heo: [0032], lines 6-8), which enables the formation of a horizontal electric field between a pixel electrode and the common electrode which may be used to control the light transmittance through the sub-pixel region according to the degree of rotation of the liquid crystal molecules, thereby realizing an image (Heo: [0033], lines 1-8).
Regarding claims 3 and 4, Wang in view of Heo disclose substantially the entire claimed invention, as applied to claim 2 above.

Heo teaches in Fig. 1 (see annotated figure below) and related text the common electrode further comprises a plurality of connection members 136a (portions thereof) electrically connected between the plurality of strip electrodes 136b ([0032], lines 1-3), wherein each of the plurality of connection members is electrically connected to an end of a corresponding one of the plurality of strip electrodes.

    PNG
    media_image3.png
    1068
    838
    media_image3.png
    Greyscale


It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the array substrate of Wang in view of Heo to form the common electrode to further comprise a plurality of connection members electrically connected between the plurality of strip electrodes, wherein each of the plurality of connection members is electrically connected to an end of a corresponding one of the plurality of strip electrodes, as taught by Heo, in order to enable a horizontal electric field to be formed between each of the plurality of strip electrodes (biased at the common voltage) and a pixel electrode (biased at a pixel voltage), thereby controlling the light-transmittance through the sub-pixel region according to the degree of rotation of the liquid crystal molecules to realize an image (Heo: [0032]-[0033]).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN 107065369 A) in view of Heo et al. (KR 20130015992 A) as applied to claim 2 above, and further in view of Li et al. (CN 105549281 A).
Regarding claim 5, Wang in view of Heo disclose substantially the entire claimed invention, as applied to claim 2 above.
Wang in view of Heo do not disclose the two adjacent sub-pixel units comprise a first sub-pixel unit and a second sub-pixel unit, and one of the strip electrodes of the common electrode of the first adjacent sub-pixel unit closest to the wire is electrically 
Li teaches in Figs. 1, 3 and related text the two adjacent sub-pixel units (e.g., the middle one and the left one of the three shown) comprise a first (middle) sub-pixel unit and a second (left) sub-pixel unit ([0039], lines 1-3 of the attached English machine translation), and one of the strip electrodes 122/123 of the common electrode of the first adjacent sub-pixel unit closest to the wire 200 is electrically insulated (by gaps II and III) from one of the strip electrodes 121 of the common electrode of the second sub-pixel unit closest to the wire ([0039], [0042] and [0046]).
Wang, Heo and Li are analogous art because they each are directed to array substrates for display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Wang in view of Heo with the specified features of Li because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the array substrate of Wang in view of Heo to form the two adjacent sub-pixel units to comprise a first sub-pixel unit and a second sub-pixel unit, and to electrically insulate one of the strip electrodes of the common electrode of the first adjacent sub-pixel unit closest to the wire from one of the strip electrodes of the common electrode of the second sub-pixel unit closest to the wire, as taught by Li, in order to use the one of the strip electrodes of the common electrode of the first adjacent sub-pixel unit closest to the wire to repair a fracture defect in the wire (e.g., fracture I in the data line 200 as illustrated in Fig. 3 of Li), thereby reducing the scrap rate of the array substrate before it leaves the factory.  The utilization rate of .
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN 107065369 A) in view of Yoo (KR 20010058157 A).
Regarding claims 6 and 7, Wang discloses substantially the entire claimed invention, as applied to claim 1 above, including a second conductive light-blocking pattern 2 (e.g., the one immediately to the right of the middle data signal line 5) between the two adjacent sub-pixel units, wherein the second conductive light-blocking pattern is electrically insulated (by insulation layer 3) from the wire 5 (Figs. 1, 4; [0039], lines 7-8).
Wang does not disclose the second conductive light-blocking pattern comprises two second regions, and orthographic projections of the two second regions on the substrate overlap with the orthographic projection of the wire on the substrate, wherein each of the orthographic projections of the two first regions on the substrate overlaps with a corresponding one of the orthographic projections of the two second regions on the substrate.
Yoo teaches in Fig. 3 and related text the second conductive light-blocking pattern 8b (e.g., the shield layer 8b on the right side of the data line 6) comprises two second regions (covered by the data line 6 in the plan view of Fig. 3), and orthographic projections of the two second regions on the substrate 1 overlap with the orthographic projection of the wire 6 on the substrate, wherein each of the orthographic projections of the two first regions (where the shield layer 8b on the left side of the data line 6 is covered by the data line 6) on the substrate overlaps with a corresponding one of the orthographic projections of the two second regions on the substrate (Abstract, lines 11-
Wang and Yoo are analogous art because they both are directed to array substrates for display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Wang with the specified features of Yoo because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Wang’s array substrate to form the second conductive light-blocking pattern to comprise two second regions, wherein orthographic projections of the two second regions on the substrate overlap with the orthographic projection of the wire on the substrate, and wherein each of the orthographic projections of the two first regions on the substrate overlaps with a corresponding one of the orthographic projections of the two second regions on the substrate, as taught by Yoo, in order to reduce defects caused by an open data line (Yoo: lines 56-58), to provide a thin film transistor - liquid crystal display (TFT-LCD) having a structure capable of easily repairing wiring defects of all data lines (Yoo: lines 113-117), to block parasitic capacitance generated between the data line and a pixel electrode (Yoo: lines 122-127), and to reduce a resistance of the signal transmission path after a defective data line has been repaired since the current can flow through both the first conductive light-blocking pattern and the second conductive light-blocking pattern which are electrically connected in parallel (Yoo: lines 155-162).
Regarding claim 8, Wang in view of Yoo shows an orthographic projection of the first conductive light-blocking pattern on the substrate and an orthographic .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  References A (US 2002/0054248 A1) and Q (CN 105892186 A) are cited as being related to an array substrate, a display device and a method for repairing a wire break of an array substrate. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M ALBRECHT whose telephone number is (571)272-7813. The examiner can normally be reached Mon-Fri 9:30-5:30 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/PETER M ALBRECHT/Examiner, Art Unit 2811